




Exhibit 10.1


FIFTH AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
THIS FIFTH AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Employment
Agreement”) is made and entered into as of the 22nd day of October, 2013 by and
between Teledyne Technologies Incorporated, a Delaware corporation with its
executive offices at 1049 Camino Dos Rios, Thousand Oaks, California 91360 (the
“Company”), and Dr. Robert Mehrabian, an individual residing at 5388 Baseline
Avenue, Santa Ynez, California 93460 (the “Executive”).
RECITALS


WHEREAS, this Employment Agreement is an amendment and restatement of the Fourth
Amended and Restated Employment Agreement entered into as of January 21, 2009;


WHEREAS, as of the date hereof, the term of employment of the Executive under
the Fourth Amended and Restated Employment Agreement continues through at least
December 31, 2014; and
WHEREAS, this Employment Agreement is entered into primarily to reflect actions
of the Personnel and Compensation Committee taken on October 22, 2013, to amend
provisions of the Employment Agreement to extend the current term of employment
of the Executive by an additional three years, as well as to update the
Employment Agreement to reflect the Executive’s current and adjusted base
salary, annual incentive plan target percentage and restricted stock award base
salary percentage.
NOW, THEREFORE, in consideration of the respective covenants and agreements
hereinafter set forth, and intending to be legally bound, the parties hereto
agree as follows:
1.     Term of Agreement. This Employment Agreement, as amended and restated,
shall be effective as of the date first above written and shall continue in
effect through December 31, 2017 (the “Term”).
2.    Employment Agreement to Supplement the CIC Agreement. This Employment
Agreement, as amended and restated, shall supplement the CIC Agreement and the
terms and conditions of this Employment Agreement are not intended to alter or
vary the terms and conditions of the Amended and Restated Change in Control
Severance Agreement dated as of January 31, 2011 (the “CIC Agreement”). The
intention of this Employment Agreement is to memorialize certain terms and
conditions of the employment of the Executive which are particular to him and
not specified in the CIC Agreement. Except as specifically set forth herein,
initially capitalized terms shall have the meaning ascribed thereto under the
CIC Agreement which is incorporated herein and made a part hereof as if set
forth at length.
3.     Position and Duties. The Company shall employ Executive and the Executive
shall serve as the Chairman, President and Chief Executive Officer of the
Company and shall have primary responsibility to manage and direct the
day-to-day business of the Company including the generation of income and
control of expenses. Subject to the approval of the Board of Directors of the
Company, the Executive may serve as a director of charitable organizations
and/or for profit corporations which do not compete with the Company or any of
its subsidiaries and affiliates. The Company acknowledges that Executive serves
as a director of PPG Industries, Inc. as of the date hereof and agrees that the
Executive may continue to serve as a director of that corporation.
4.     Compensation. The Executive shall receive the following items of
compensation at the rates thereof set forth below.




--------------------------------------------------------------------------------




a. Base Salary. The Executive’s current annual base salary (“Base Salary”) is
Nine Hundred Ten Thousand Dollars ($910,000) and effective January 1, 2014 and
for the remainder of the Term, the Company shall pay Executive a Base Salary of
Nine Hundred Thirty Thousand Dollars ($930,000). Base Salary shall be paid
periodically in accordance with normal Company payroll practices applicable to
executive employees.
b. Participation in Compensation Plans and Programs. In accordance with the
respective terms and conditions of the respective plans and programs, the
Executive shall be entitled to participate in the following compensation plans
and programs:
1.
AIP. In the AIP at an annual opportunity at 120% of Base Salary if targets are
reached at 100%, or such greater percentage if provided in the AIP for any year.

2.
PSP. In the PSP at an opportunity equal to 150% of Base Salary if targets are
reached at 100%, or such greater percentage if provided in the PSP for any
measurement period.

3.
Restricted Stock Award Program (“RSAP”). In the RSAP with annual grants of
restricted stock equal to at least 100% of Base Salary as of the date of this
grant subject to meeting targets set forth in the RSAP.

4.
Stock Options. Eligibility to receive future grants of options in a number
determined by the Committee, each subject to the terms and conditions of the
Stock Option Incentive Plan.

5.     Employee Benefits. The Executive shall participate in each qualified,
non-qualified and supplemental employee benefit, executive benefit, fringe
benefit and perquisite plan, policy or arrangement of the Company applicable to
executive level employees, including, but not limited to, expense reimbursement
policies and use of an automobile, in each case, in accordance with the terms
and conditions thereof (including tax equalization payments to the extent
provided with respect to such plans by Allegheny Teledyne Incorporated on or
prior to November 29, 1999) as in effect from time to time. It is understood and
agreed that effective June 1, 2007, the Company shall no longer be required to
provide a country club and a city club membership and related applicable tax
gross-ups to the Executive. Nothing in this Employment Agreement shall be
construed as preventing the amendment or termination of any such plan, policy or
arrangement by the Company so long as such amendment or termination affects all
executive employees of the Company then participating.
6.     Non-Qualified Pension Arrangement. In addition to the employee benefits
described in Section 5, the Company will pay to the Executive (or his designee
if amounts are payable after the death of the Executive) following his
Retirement (as defined below), as payments supplemental to any accrued pension
under the Company's qualified pension plan, an annual amount, paid in equal
monthly installments, equal to 50% of his Base Compensation at the rate in
effect on the date of his Retirement. Such annual amount shall be paid each year
for ten (10) years following his Retirement; it being recognized that, as per
Executive’s original employment agreement, the Executive as of August 1, 2007,
has rendered to the Company ten years of service (including the period from
August, 1997 through and including November, 1999 rendered as service to the
Company's predecessor, Allegheny Teledyne Incorporated).


For purposes of Section 6 of this Employment Agreement and without effect upon
whether the Executive is deemed to be retired under the CIC Agreement, the
Executive will be deemed to have a Retirement upon his Separation From Service
with the Company for any reason other than for Cause. For purposes of Section 6
of this Employment Agreement, the Executive shall be deemed to have experienced
a Separation From Service upon the Executive’s death, Disability, or upon the
complete cessation of the Executive’s service to the Company as an employee or
as an independent contractor as determined in the sole discretion of the
Company; provided, however, that the Executive’s cessation of services shall not
constitute a Separation From Service if the Company anticipates a renewal of the
Executive’s services as an employee, independent contractor or in any other
capacity. For purposes of this Section 6 of the Employment Agreement, the
Executive shall be deemed to have experienced a Separation From Service due to
Disability where, in the sole discretion of the Company:


(a)
The Executive is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months; or







--------------------------------------------------------------------------------




(b)
The Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company.



Additionally, and notwithstanding the foregoing, in the event of a Separation
From Service for any reason other than Disability, payment shall be made six
months after the date of Separation From Service, but in no event shall payment
be made, or commence to be made, after the later of (i) the last day of the
calendar year in which such six-month date occurs or (ii) 2 ½ months after the
occurrence of the six-month date and the initial payment shall be equal to six
times the monthly amount otherwise due and the next and each subsequent monthly
payment shall be equal to one times the monthly amount otherwise due. Payments
made pursuant to this Section 6 resulting from Separation From Service due to
Disability shall commence as soon as administratively feasible following such
Separation From Service, but in no event shall distribution be made, or commence
to be made, after the later of (i) the next following December 31 or (ii) 2 ½
months after the date of such Separation From Service due to Disability.


The provisions of this Section 6 are intended to comply with the requirements
applicable to nonqualified deferred compensation plans under Section 409A of the
Code. Notwithstanding any other provision of this Employment Agreement, this
Section 6 shall be interpreted and administered in accordance with the
requirements of Section 409A of the Code.


7.    Binding Agreement. The Company will use its best efforts to require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise to all or substantially all of the business and/or assets of the
Company) to expressly assume and agree to perform this Employment Agreement and
the CIC Agreement in the same manner and to the same extent that the Company
would be required to perform them if no such succession had taken place. Failure
of the Company to obtain such assumption and agreement prior to the
effectiveness of any such succession shall be deemed to be a termination without
Cause for purposes of this Employment Agreement and the CIC Agreement. For
purposes of implementing the foregoing, the date on which any such succession
becomes effective shall be the Date of Termination.
8.    Notices. Any notice required or permitted under this Agreement shall be
given in writing and shall be deemed to have been effectively made or given if
personally delivered at the address first above written or such other address as
may be given by one party to the other.
9.     Withholding. The Company shall be entitled to withhold, or cause to be
withheld, from payment any amount payable under this Employment Agreement of any
payroll and withholding taxes required by law, as determined by the Company in
good faith.
10.    Governing Law. This Agreement shall be construed, interpreted, and
governed in accordance with the laws of the State of California without
reference to rules relating to conflict of law.
11.    Headings. The headings of sections are included solely for convenience of
reference and shall not control the meaning or interpretation of any of the
provisions of this Agreement.
12.    Counterparts. This Agreement may be executed by either of the parties
hereto in counterparts, each of which shall be deemed to be an original, but all
such counterparts shall together constitute one and the same instrument.
IN WITNESS WHEREOF, the parties have executed this Fifth Amended and Restated
Employment Agreement as of the day and year first above written.




--------------------------------------------------------------------------------






EXECUTIVE                    
/s/ Robert Mehrabian
Robert Mehrabian

                                             
    
TELEDYNE TECHNOLOGIES INCORPORATED
                    
By:
/s/ Charles Crocker
Name:
Charles Crocker
Title:
Chair, Personnel and Compensation Committee







